STATE OF MICHIGAN

                           COURT OF APPEALS



SS Next Friend of Minor LM, DS Next Friend of   FOR PUBLICATION
Minor SD, MJ Next Friend of Minor MS, DC Next   November 6, 2014
Friend of Minor LB, TF Next Friend of Minors    9:10 a.m.
DF, ID, and FC, LH Next Friend of Minor CM,

             Plaintiffs-Appellees,

v                                               Nos. 317071; 317072
                                                Wayne Circuit Court
STATE OF MICHIGAN, STATE BOARD OF               LC No. 12-009231-CZ
EDUCATION, DEPARTMENT OF
EDUCATION, and STATE SUPERINTENDENT
OF PUBLIC INSTRUCTION,

             Defendants-Appellants,

and

HIGHLAND PARK SCHOOL DISTRICT,
HIGHLAND PARK SCHOOL DISTRICT
EMERGENCY MANAGER, HIGHLAND PARK
PUBLIC SCHOOL ACADEMY SYSTEM, and
LEONA GROUP, L.L.C.,

             Defendants.


SS Next Friend of Minor LM, DS Next Friend of
Minor SD, MJ Next Friend of Minor MS, DC Next
Friend of Minor LB, TF Next Friend of Minors
DF, ID, and FC, and LH Next Friend of Minor
CM,

             Plaintiffs-Appellees,

v                                               No. 317073
                                                Wayne Circuit Court
                                                LC No. 12-009231-CZ



                                         -1-
STATE OF MICHIGAN, STATE BOARD OF
EDUCATION, DEPARTMENT OF
EDUCATION, STATE SUPERINTENDENT OF
PUBLIC INSTRUCTION, HIGHLAND PARK
PUBLIC SCHOOL ACADEMY SYSTEM, and
LEONA GROUP, L.L.C.,

               Defendants,

and

HIGHLAND PARK SCHOOL DISTRICT and
HIGHLAND PARK SCHOOL DISTRICT
EMERGENCY MANAGER,

               Defendants-Appellants.


Before: MURRAY, P.J., and JANSEN and SHAPIRO, JJ.

JANSEN, J.

        In Docket No. 317071, defendants State of Michigan, State Board of Education,
Michigan Department of Education, and State Superintendent of Public Instruction (hereinafter
“the state defendants”) appeal by right the denial of their motion for summary disposition on the
basis of governmental immunity. In Docket No. 317072, the state defendants appeal by leave
granted the same order, denying in part the remainder of their motion for summary disposition.
In Docket No. 317073, defendants Highland Park School District and Highland Park School
District Emergency Manager (hereinafter “the district defendants”) appeal by leave granted that
same order, denying in part their motion for summary disposition and an amended scheduling
order. We reverse and remand for entry of judgment in favor of the state and district defendants.

        This litigation arises from a complaint filed by the American Civil Liberties Union
(“ACLU”) on behalf of eight minor plaintiffs, who are students in Highland Park, asserting
plaintiffs’ receipt of inadequate and deficient instruction from the Highland Park Public Schools.
According to plaintiffs, this inadequate and deficient instruction has resulted in their failure to
obtain basic literacy skills and reading proficiency as required by the state. Specifically,
plaintiffs sought special assistance in accordance with MCL 380.1278(8), premised on their
demonstrated lack of proficiency on the reading portion of the standardized Michigan
Educational Assessment Program (“MEAP”) test.

        The state defendants argue that the trial court erred by denying their motion for summary
disposition based on governmental immunity. We review de novo the trial court’s grant or
denial of summary disposition. Wilson v King, 298 Mich. App. 378, 381; 827 NW2d 203 (2012).



                                                -2-
       The state defendants assert that they were entitled to immunity premised on MCL
141.1572,1 which states:

                 This act does not impose any liability or responsibility in law or equity
         upon this state, any department, agency, or other entity of this state, or any officer
         or employee of this state, or any member of a receivership transition advisory
         board, for any action taken by any local government under this act, for any
         violation of the provisions of this act by any local government, or for any failure
         to comply with the provisions of this act by any local government. A cause of
         action against this state or any department, agency, or entity of this state, or any
         officer or employee of this state acting in his or her official capacity, or any
         membership of a receivership transition advisory board acting in his or her official
         capacity, may not be maintained for any activity authorized by this act, or for the
         act of a local government filing under chapter 9, including any proceeding
         following a local government’s filing.

Specifically, the state defendants argue that this statutory provision, part of the Local Financial
Stability and Choice Act, MCL 141.1541 et seq., is applicable because plaintiffs’ claims are
premised on the state’s liability through appointment of an emergency manager for the Highland
Park schools. We note that the immunity provision contained in MCL 141.1572 is, in
accordance with MCL 141.1544(6), applicable to any predecessor emergency manager laws as
well.

         In support of their assertion, the state defendants cite three paragraphs of plaintiffs’
amended complaint, which consists of 125 separate, numbered paragraphs of allegations.
Plaintiffs’ original and amended complaints assert state responsibility for the failure to provide a
bare or minimal level of education as allegedly mandated by Article 8 of the Michigan
Constitution and adequate remedial services as delineated in MCL 380.1278(8). While plaintiffs
allege that the state and district defendants have attempted to delegate responsibility for the
provision of educational services to the district defendants through the operation of charter
schools, plaintiffs do not suggest that establishment of an emergency manager is the basis for the
litigation. Rather, plaintiffs repeatedly assert several diverse bases for liability of the state
defendants, including Const 1963, art 8, §§ 1, 2, and 3; MCL 380.1278(8); MCL 16.400 et seq.;
and MCL 388.1009 et seq. They have denied that their complaint arises from or is dependent
upon the imposition of an emergency manager for the school district. Plaintiffs’ allegations
indicate the existence of the alleged educational and service deficiencies long before the
imposition of the emergency manager.

         The trial court was partially correct in its denial of summary disposition premised on
immunity under MCL 141.1572. The stated purpose of the Local Financial Stability and Choice
Act is “to safeguard and assure financial accountability of local units of government and school
districts.” Id. Given the financial purpose of the Act, it is difficult to sustain the state
defendants’ contention that it is applicable to all actions undertaken by an emergency manager or


1
    2012 PA 436, § 32, effective March 28, 2013.


                                                  -3-
those entities associated with him or her, involving the violation of any other statutory provisions
not specifically encompassed within the Act, such as MCL 380.1278(8). At the outset, MCL
141.1572 specifically limits imposition of liability “for any action taken by any local government
under this act, for any violation of the provisions of this act by any local government, or for any
failure to comply with the provisions of this act by any local government.” (Emphasis added.)
While an emergency manager is authorized by MCL 141.1551(1)(e) to include in a “financial
and operating plan” “an educational plan” for school districts, MCL 141.1554 suggests that the
role is financial in nature, encompassing the negotiation of contracts, disbursement of funds,
reductions in class schedules, closing of schools, and related actions.

       In Tellin v Forsyth Twp, 291 Mich. App. 692, 700-701; 806 NW2d 359 (2011), this Court
recognized:

               A court must give effect to the Legislature’s intent when construing a
       statute. In determining the Legislature’s intent, this Court first looks at the
       language of the statute itself. This Court gives the words of the statutes their plain
       and ordinary meaning and will look outside the statutory language only if it is
       ambiguous. “The Legislature is presumed to be familiar with the rules of
       statutory construction and, when promulgating new laws, to be aware of the
       consequences of its use or omission of statutory language. . . .” In determining
       the plain meaning of the statute, this Court uses the “fair and natural import of the
       terms employed” and gives effect “to every word, phrase, and clause” as far as
       possible. [Citations omitted.]

The Legislature’s use of the phrases “under this act” and “of this act” denotes restriction of
liability to the specific provisions of the Local Financial Stability and Choice Act and cannot be
construed, as suggested by the state defendants, to encompass a completely separate statutory
provision, MCL 380.1278(8). Thus, although any approvals provided by the state and district
defendants of an educational plan by and through the appointment of the emergency manager
and system defendants may be a proper subject for immunity under MCL 141.1572, claims of
constitutional and separate statutory violations are not encompassed.

       The question, then, is whether the state defendants are otherwise entitled to governmental
immunity. To answer this question, we must first determine whether plaintiffs have stated a
cause of action arising directly from the Michigan Constitution or MCL 380.1278(8).

     As this Court stated in Co Road Ass’n of Mich v Governor, 287 Mich. App. 95, 121; 782
NW2d 784 (2010):

               As a general rule, “‘governmental immunity is not available in a state
       court action where it is alleged that the state violated a right conferred by the state
       constitution.’” Jones v Powell, 227 Mich. App. 662, 673; 577 NW2d 130 (1998),
       aff’d 462 Mich. 329; 612 NW2d 423 (2000), quoting Marlin v Detroit, 177 Mich
       App 108, 114; 441 NW2d 45 (1989). See also Smith v Dep’t of Pub Health, 428
Mich. 540, 544; 410 NW2d 749 (1987) (“Where it is alleged that the state, by
       virtue of custom or policy, has violated a right conferred by the Michigan
       Constitution, governmental immunity is not available in a state court action.”).

                                                -4-
Specifically, “[T]he state will be liable for a violation of the state constitution only in cases
where a state custom or policy mandated the official’s or employee’s actions.” Reid v Dep’t of
Corrections, 239 Mich. App. 621, 629; 609 NW2d 215 (2000); see also Carlton v Dep’t of
Corrections, 215 Mich. App. 490, 504-505; 546 NW2d 671 (1996). As this Court explained in
Burdette v State, 166 Mich. App. 406, 408-409; 421 NW2d 185 (1988), citing Smith, 428 Mich. at
643-644:

                Governmental immunity is not available in a state court action where it is
       alleged that the state has violated a right conferred by the Michigan
       Constitution. . . . [D]efendant cannot claim immunity where the plaintiff alleges
       that defendant has violated its own constitution. Constitutional rights serve to
       restrict government conduct. These rights would never serve this purpose if the
       state could use governmental immunity to avoid constitutional restrictions.

        The state and district defendants contend that the trial court erred by denying them
summary disposition because plaintiffs cannot demonstrate a viable cause of action under the
Michigan Constitution or MCL 380.1278(8). In contrast, plaintiffs contend that the violation and
basis for liability is premised on Const 1963, art 8, §§ 1 and 2, which provide:

       Section 1. Encouragement of education

              Religion, morality and knowledge being necessary to good government
       and the happiness of mankind, schools and the means of education shall forever
       be encouraged.

       Section 2. Free public elementary and secondary schools; discrimination

               The legislature shall maintain and support a system of free public
       elementary and secondary schools as defined by law. Every school district shall
       provide for the education of its pupils without discrimination as to religion, creed,
       race, color or national origin.

        There is no language within the cited constitutional provisions to support plaintiffs’
claims. Article 8, § 1 merely “encourage[s]” education, but does not mandate it. Article 8, § 2 is
specifically contrary to plaintiffs’ position as it only requires the “legislature” to “maintain and
support a system of free public elementary and secondary schools,” with a local school district
having the responsibility to “provide for the education of its pupils.” It has been recognized that
the State Board of Education falls within the executive, not the legislative, branch of our
government, Straus v Governor, 459 Mich. 526, 537; 592 NW2d 53 (1999), and it is therefore not
a part of the branch of government referenced by the constitutional provision. Based on the
language of the cited constitutional provisions, the role of the state in education is neither as
direct nor as encompassing as argued by plaintiffs. The trial court should have granted summary
disposition in favor of the state and district defendants with respect to plaintiffs’ constitutional
claims.

       Although not cited by plaintiffs, Const 1963, art 8, § 3 defines the duties of the State
Board of Education, and provides additional insight:


                                                -5-
                Leadership and general supervision over all public education, including
       adult education and instructional programs in state institutions, except as to
       institutions of higher education granting baccalaureate degrees, is vested in a state
       board of education. It shall serve as the general planning and coordinating body
       for all public education, including higher education, and shall advise the
       legislature as to the financial requirements in connection therewith.

Like the constitutional provisions considered previously, this language provides support for our
conclusion that plaintiffs do not have a direct cause of action arising under the Michigan
Constitution.

        The courts have long recognized that, for constitutional purposes, “education, as
important as it may be, has been held not to be a fundamental interest.” Martin Luther King
Junior Elementary Sch Children v Mich Bd of Ed, 451 F Supp 1324, 1328 (ED Mich, 1978),
citing San Antonio Independent Sch Dist v Rodriguez, 411 U.S. 1; 93 S. Ct. 1278; 36 L. Ed. 2d 16
(1973). Further, as our Supreme Court observed in Milliken v Green, 390 Mich. 389, 406; 212
NW2d 711 (1973):

               It must be apparent by now that we are of the opinion that the state’s
       obligation to provide a system of public schools is not the same as the claimed
       obligation to provide equality of educational opportunity. Because of definitional
       difficulties and differences in educational philosophy and student ability,
       motivation, background, etc., no system of public schools can provide equality of
       educational opportunity in all its diverse dimensions. All that can properly be
       expected of the state is that it maintain and support a system of public schools that
       furnishes adequate educational services to all children.

        In sum, the cited provisions of the Michigan Constitution require only that the Legislature
provide for and finance a system of free public schools. The Michigan Constitution leaves the
actual intricacies of the delivery of specific educational services to the local school districts. We
conclude that plaintiffs have not stated a claim or cause of action arising directly under the
Michigan Constitution.

        Plaintiffs further argue that they have stated a claim under MCL 380.1278, with
particular emphasis on MCL 380.1278(8), which provides:

              Excluding special education pupils, pupils having a learning disability,
       and pupils with extenuating circumstances as determined by school officials, a
       pupil who does not score satisfactorily on the 4th or 7th grade Michigan
       educational assessment program reading test shall be provided special assistance
       reasonably expected to enable the pupil to bring his or her reading skills to grade
       level within 12 months.

      The language of this statute indicates the dichotomy in responsibility between the state
and local school districts in the provision of educational services. Specifically, MCL
380.1278(3) refers to the local district’s responsibility to establish an actual curriculum for
implementation with students. Any role of the state is merely advisory in suggesting a model

                                                -6-
curriculum subject to adoption by the local districts. MCL 380.1278(2). Similarly, subsection
(8) leaves the determination of students identified as deficient on the MEAP reading tests for
“school officials,” indicating decisionmaking at the local, and not state, level. This is also
consistent with provisions of the Revised School Code and Schools and School Aid Act. MCL
380.11a(3) defines the general powers of school districts:

              A general powers school district has all of the rights, powers, and duties
       expressly stated in this act; may exercise a power implied or incident to a power
       expressly stated in this act; and, except as provided by law, may exercise a power
       incidental or appropriate to the performance of a function related to operation of
       the school district in the interests of public elementary and secondary education in
       the school district, including, but not limited to, all of the following:

              (a) Educating pupils. In addition to educating pupils in grades K-12, this
       function may include operation of preschool, lifelong education, adult education,
       community education, training, enrichment, and recreation programs for other
       persons.

In turn, MCL 380.1282 provides in relevant part:

              (1) The board of a school district shall establish and carry on the grades,
       schools, and departments it considers necessary or desirable for the maintenance
       and improvement of its schools and determine the courses of study to be pursued.

               (2) The board of a school district shall provide a core academic
       curriculum, learning processes, special assistance particularly for students with
       reading disorders or who have demonstrated marked difficulty in achieving
       success on standardized tests, and sufficient access to each of these so that all
       pupils have a fair opportunity to achieve a state endorsement under section 1279.

Finally, the statutory provision establishing MEAP testing, MCL 388.1081, indicates the very
general oversight and informational nature of the state’s role in educational services, providing:

               A statewide program of assessment of educational progress and remedial
       assistance in the basic skills of students in reading, mathematics, language arts
       and/or other general subject areas is established in the department of education
       which program shall:

              (a) Establish meaningful achievement goals in the basic skills for students,
       and identify those students with the greatest educational need in these skills.

              (b) Provide the state with the information needed to allocate state funds
       and professional services in a manner best calculated to equalize educational
       opportunities for students to achieve competence in such basic skills.

              (c) Provide school systems with strong incentives to introduce educational
       programs to improve the education of students in such basic skills and model
       programs to raise the level of achievement of students.

                                               -7-
              (d) Develop a system for educational self-renewal that would continuously
       evaluate the programs and by this means help each school to discover and
       introduce program changes that are most likely to improve the quality of
       education.

              (e) Provide the public periodically with information concerning the
       progress of the state system of education. Such programs shall extend current
       department of education efforts to conduct periodic and comprehensive
       assessment of educational progress.

        Read together with these related statutory provisions, it is clear that MCL 380.1278(8)
does not impose a duty on the state defendants to directly provide services for students who do
not perform satisfactorily on the MEAP test.

         We acknowledge that the applicability of this provision is different with regard to the
district defendants. MCL 380.1278(8) mandates “school officials” to identify pupils that fail to
“score satisfactorily on the 4th or 7th grade [MEAP] reading test” and to provide these
individuals with “special assistance reasonably expected to enable the pupil[s] to bring [their]
reading skills to grade level within 12 months.” However, there remain at least two problems
with plaintiffs’ argument. First, the trial court denied plaintiffs’ request to certify two classes of
students. Accordingly, any remedy or outcome of this litigation is restricted to the eight
identified students. Second, plaintiffs’ pleadings are only sufficient with regard to two of the
eight students named, FC and ID, having deficient MEAP scores in reading for the relevant
grade levels. Three students, CM, LB and MS, do not necessarily fall within the purview of
MCL 380.1278(8). CM was in the third grade at the time and, therefore, cannot have MEAP
scores for 4th and 7th grade reading proficiency. Although LB and MS have progressed further
in school, there are no specific MEAP scores identified for them that are consistent with the
grade levels identified in MCL 380.1278(8). Finally, although SD, DF, and LM have deficient
reading scores on the MEAP for the relevant grade levels, they have already been provided
additional instruction. Further, it remains to be determined whether the qualifying students are
subject to exclusion from additional instruction premised on “extenuating circumstances as
determined by school officials.” MCL 380.1278(8). While the form of the additional instruction
may be deemed insufficient given the lack of progress in developing reading proficiency for
these students, this would constitute a separate and distinct claim.

        With respect to the district defendants, then, the question is whether MCL 380.1278(8)
authorizes, for the qualified students, a private cause of action and whether such an action would
be subject to immunity. MCL 380.1278 contains no express authorization permitting a private
cause of action against a local school district for failing to comply with the statutory
requirements; nor is there any evidence that the Legislature intended such a remedy. Lash v
Traverse City, 479 Mich. 180, 194; 735 NW2d 628 (2007). Given the absence of any express
legislative authorization, the statutory provision does not provide a private cause of action for
monetary damages. Id.

       In addition, we note that a school district, its board members, and its employees are
generally protected by governmental immunity. See MCL 691.1407(1) and (2); MCL
691.1401(b) and (d); Lansing Sch Ed Ass’n v Lansing Bd of Ed, 487 Mich. 349, 400 n 8; 792

                                                 -8-
NW2d 686 (2010). Immunity would not be available under the circumstances, as explained by
our Supreme Court:

               The inquiry is different when, as here, a governmental agency is involved.
       Because governmental agencies are generally immune from suit under the
       governmental tort liability act, MCL 691.1407, a plaintiff may sue a governmental
       agency for damages only when the Legislature expressly so authorizes. These
       cases do not establish that a plaintiff may infer a private cause of action for
       damages against a governmental agency. Rather, in a suit against a governmental
       agency, a plaintiff generally may seek only injunctive or declaratory relief upon
       showing that the particular plaintiff has a clear, legally enforceable right that the
       particular defendant had a duty to protect. [Id. at 399-400, citing Lash, 479 Mich.
       at 194, 196 (other citations omitted).]

        Plaintiffs in this matter contend that they are not seeking economic damages, but rather a
writ of mandamus to enforce the statutory provision, precluding the district defendants’ claim of
immunity. They assert that although the additional services required under MCL 380.1278(8)
may require an ancillary expenditure of funds, the relief sought is primarily equitable and
nonmonetary in nature.

        A trial court’s grant or denial of a writ of mandamus is reviewed for an abuse of
discretion. Casco Twp v Secretary of State, 472 Mich. 566, 571; 701 NW2d 102 (2005). “A
court by definition abuses its discretion when it makes an error of law.” In re Waters Drain
Drainage Dist, 296 Mich. App. 214, 220; 818 NW2d 478 (2012). Although the underlying
question whether the writ should be issued is reviewed for an abuse of discretion, “this Court
reviews de novo as questions of law whether a defendant has a clear legal duty to perform and
whether a plaintiff has a clear legal right to performance.” Barrow v Detroit Election Comm,
301 Mich. App. 404, 411; 836 NW2d 498 (2013).

        “ ‘[A] writ of mandamus is an extraordinary remedy and will only be issued where (1) the
party seeking the writ has a clear legal right to performance of the specific duty sought, (2) the
defendant has the clear legal duty to perform the act requested, (3) the act is ministerial, and (4)
no other remedy exists that might achieve the same result.’ ” Sal-Mar Royal Village, LLC v
Macomb Co Treasurer, 301 Mich. App. 234, 237; 836 NW2d 236 (2013), quoting Citizens
Protecting Michigan’s Constitution v Secretary of State, 280 Mich. App. 273, 284; 761 NW2d
210 (2008).

       In Hanlin v Saugatuck Twp, 299 Mich. App. 233, 248; 829 NW2d 335 (2013), this Court
explained:

               A ministerial act is defined as one for which the law prescribes and
       defines the duty to be performed with such precision and certainty it leaves
       nothing to the exercise of judgment or discretion. If the act requested by the
       plaintiff involves judgment or an exercise of discretion, a writ of mandamus is
       inappropriate. [Citation omitted.]




                                                -9-
        With regard to plaintiffs’ request for a writ of mandamus, MCL 380.1278(8) indicates
that plaintiffs had a legal right to receive “special assistance” in specifically defined or restricted
circumstances. In turn, the district defendants had a statutory duty under MCL 380.1278(8) to
provide “special assistance” to otherwise-qualified students who did “not score satisfactorily on
the 4th or 7th grade [MEAP] reading test.”

         What precludes issuance of such a writ, however, is that the act to be performed cannot
be considered ministerial in nature, as the school district is afforded wide-ranging discretion.
Initially, the school district is permitted to identify the qualifying students, but the statute fails to
define which pupils may have “extenuating circumstances” and thus may not be encompassed
within the statute. In addition, the service to be provided is comprised of “special assistance
reasonably expected to enable the pupil to bring his or her reading skills to grade level within 12
months.” While a defined end goal is therefore provided, the actual method to be used is
undefined and quite subjective, with the selected programs and instruction varying considerably
based on the individual needs of the pupils and their respective academic grade and proficiency
levels. Consequently, by definition, a writ of mandamus is not an appropriate remedy in this
case. See Hanlin, 299 Mich. App. at 248.

        The district defendants further assert error by the trial court in failing to dismiss
plaintiffs’ claims based on the concepts of mootness and justiciability.

          Given the lack of a remedy specified by the statute at issue, MCL 380.1278(8), we
conclude that enforcement of this provision is not a matter for the courts, but rather an
administrative matter better resolved between individuals seeking to obtain or enforce services
and the pertinent school district. Moreover, it would be difficult, if not impossible, for the courts
to fashion innumerable individual remedies. Indeed, determinations regarding the type of
services that are necessary for individual pupils to meet the statutory reading-skills requirements
fall within the expertise of the schools—not the courts. As observed in a slightly different
context, “[g]iven the nature of the case,” it is incumbent upon the courts to “take note of the
limits of judicial competence in such matters.” Straus, 459 Mich. at 531. Courts “cannot serve
as . . . overseers . . . weighing the costs and benefits of competing . . . ideas or the wisdom
of . . . taking certain actions, but may only determine whether some . . . provision has been
violated . . . .” Id. While there is little genuine controversy that the district defendants have
abysmally failed their pupils, the mechanism to correct this failure is not through the court
system, particularly given the remedy sought by plaintiffs. The problem is multifaceted,
comprised of deficiencies in the manner and type of academic instruction received, but also
impacted by a variety of social and economic forces unique to the circumstances of each student.
Consequently, there is no one-size-fits-all solution and the greatest impact for each student will
be one that is made up of several components and addresses his or her individual needs. Such a
solution is not available through judicial intervention. We conclude that the specific dispute at
issue in this case, calling for the implementation of individualized reading programs and
complex educational services, perhaps over a long period of time, is nonjusticiable in nature as it
would necessitate undue intrusion upon the other branches of government and would require us
to move beyond our area of judicial expertise. See House Speaker v Governor, 443 Mich. 560,
574; 506 NW2d 190 (1993).



                                                  -10-
        Given our conclusion that the trial court improperly denied summary disposition for the
state and district defendants, we need not decide whether the issues in this case have been
rendered moot by the appointment of an emergency manager and the subsequent contracting for
charter schools. For the same reason, we decline to consider the district defendants’ claims
regarding the issuance of an amended scheduling order.2

       Reversed and remanded for entry of judgment in favor of the state and district
defendants. We do not retain jurisdiction. No taxable costs pursuant to MCR 7.219, a public
question having been involved.



                                                              /s/ Kathleen Jansen




2
  It is true, as our dissenting colleague observes, that plaintiffs also requested declaratory relief.
Plaintiffs’ request for declaratory relief was not set forth as a separately labeled cause of action
in their complaint. But this was not fatal to their request. “Although it has become
commonplace in this state for a plaintiff to assert a request for declaratory relief as a separately
labeled cause of action within his or her complaint, this is technically improper because
‘declaratory relief is a remedy, not a claim.’ ” Wiggins v City of Burton, 291 Mich. App. 532,
561; 805 NW2d 517 (2011) (citation omitted). Nevertheless, given our foregoing analysis, we
conclude that plaintiffs were not entitled to declaratory relief in this matter.


                                                -11-